         Case 1:19-cr-00651-LTS Document 436
                                         438 Filed 01/12/21 Page 1 of 1



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 12, 2021
BY ECF

The Honorable Laura Taylor Swain
United States District Court                                 MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Raul Ionut Vidrasan, S3 19 Cr. 651 (LTS)

Dear Judge Swain:

       The Government respectfully submits this letter jointly with the defendant to request that
the Court schedule a change of plea hearing at the Court’s earliest convenience before noon on a
Monday, Thursday, or Friday. The Government and the defendant both consent to a remote
proceeding.

The Court will request a remote hearing facility     Respectfully submitted,
for January 25, 2021, at 9:00 a.m. The parties
are requested to keep their calendars as open as     AUDREY STRAUSS
possible from 9:00 a.m. to 1:00 p.m. that day,       Acting United States Attorney for the
                                                     Southern District of New York
as the precise time cannot be confirmed until
late the week before.
SO ORDERED.
                                               By:
1/12/2021                                            Elizabeth A. Hanft
/s/ Laura Taylor Swain, USDJ                         Samuel P. Rothschild
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-2334/6527/2616

cc:    Aaron J. Mysliwiec, Esq. (by ECF)
